Back to Form 8-K Exhibit MEDICAID MANAGED CARE MODEL CONTRACT Amendment of Agreement Between City of New York And WellCare of New York, Inc. This Amendment, effective October 1, 2007 unless otherwise noted below, amends the Medicaid Managed Care Model Contract (hereinafter referred to as the "Agreement") made by and between the City of New York acting through the New York City Department of Health and Mental Hygiene (hereinafter referred to as "DOHMH" or "LDSS") and WellCare of New York, Inc. (hereinafter referred to as "Contractor" or "MCO"). WHEREAS, the parties entered into an Agreement effective October 1, 2005, amended April 1, 2006, January 1, 2007, and April 1, 2007 for the purpose of providing prepaid case managed health services to Medical Assistance recipients residing in New York City; and WHEREAS, the parties desire to amend said Agreement to modify certain provisions to reflect current circumstances and intentions; NOW THEREFORE, effective October 1, 2007 unless otherwise noted below, it is mutually agreed by the parties to amend this
